United States Court of Appeals,

                                     Eleventh Circuit.

                                       No. 94-4878.

      Beth Ann FARAGHER; Nancy Ewanchew, Plaintiffs-Appellants, Cross-Appellees,

                                            v.

 CITY OF BOCA RATON, a political subdivision of the State of Florida, Defendant-Appellee,
Cross-Appellant,

                    Bill Terry; David Silverman, Defendants-Appellees.

                                       Feb. 4, 1999.

Appeal from the United States District Court for the Southern District of Florida (No.
92-8010-CIV-SH); Shelby Highsmith, Judge.

Before, HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES and BARKETT, Circuit Judges, and KRAVITCH, Senior Circuit
Judge.

      BY THE COURT:

      The judgment of the district court is hereby REINSTATED and AFFIRMED.